         Case 1:08-cr-00789-RJS Document 417 Filed 05/29/20 Page 1 of 5




                                                              May 29, 2020

VIA ECF
Honorable Richard J. Sullivan
United States District Court
Southern District of New York
New York, NY 10007

Re:    United States v. Roberto Sanchez, 08-Cr-789
       Defendant’s Renewed Motion for Compassionate Release Due to COVID-19 Outbreak at
       FCI Elkton

Your Honor:

        I write to renew Roberto Sanchez’s motion for compassionate release, pursuant to 18
U.S.C. § 3582(c), and rely upon the arguments contained therein. Dkt. Nos. 411 (attached as
Exhibit A), 414 (attached as Exhibit B). The BOP received Mr. Sanchez’s request for
compassionate release 47 days ago and still has not made a decision on Mr. Sanchez’s request
for compassionate release. The Court denied Mr. Sanchez’s motion “without prejudice to
renewal” and “decline[d] to address the merits of [Mr.] Sanchez’s request for compassionate
release premised on COVID-19 at this time.” Dkt. No. 416. With the passage of time, the
motion is now ripe. 18 U.S.C. § 3582(c)(1)(A).

        Mr. Sanchez is 56 years old, suffering from diabetes and hypertension for which he takes
numerous medications to manage his illnesses. These conditions place him within overlapping,
high-risk categories for serious complications stemming from COVID-19. Notably, since the
filing of his compassionate release motion, these conditions have led to Mr. Sanchez being listed
as a subclass member for those incarcerated within FCI Elkton that have “documented medical
issues” – a list created in response to court order in light of the facility’s failures to adequately
respond to the pandemic. See Wilson v. Williams, 20 Cv 794 (JG), ECF Nos. 22 & 35-1
(N.D.O.H. Apr. 22, 2020); List of Subclass Members attached as Exhibit C.

        Others with similar health problems have been granted compassionate release. See, e.g.,
United States v. Zukerman, 16 Cr. 194 (AT) (S.D.N.Y. Apr. 3, 2020) (granting compassionate
release due to COVID-19 pandemic where defendant suffered from diabetes, hypertension, and
obesity). The risks to Mr. Sanchez’s health are simply too great to allow him to remain in a
correctional setting, particularly a facility like FCI Elkton that has patently failed to adequately
protect inmates.


                                                  1
         Case 1:08-cr-00789-RJS Document 417 Filed 05/29/20 Page 2 of 5




       Mr. Sanchez is due to be released from custody on August 25, 2025. See BOP Inmate
Locator. On September 24, 2009, this Court sentenced Mr. Sanchez to 240 months’
imprisonment. Accordingly, Mr. Sanchez has served well over fifty percent of his incarceratory
term.

        We ask the Court reduce Mr. Sanchez’s sentence to time served so he can immediately
begin his term of supervised release. Granting this motion is consistent with the compassionate
release statute, the realities of the instant pandemic, and Mr. Sanchez’s personal circumstances.
Doing so could very well save Mr. Sanchez’s life.

Procedural History: This Motion is Ripe for Review

        On April 9, 2020, Mr. Sanchez, through counsel, submitted a letter to FCI Elkton Warden
formally requesting a reduction in his sentence in light of these provisions and directives. Exhibit
D (letter and e-mail to Warden). On April 11, 2020, counsel received a boilerplate email from
FCI Elkton regarding their general efforts to review cases for home confinement eligibility.
Exhibit E (e-mail from FCI Elkton).

        On April 20, 2020, defense counsel submitted a supplemental motion for compassionate
release to the Court on the basis of the COVID-19 pandemic, requesting that the court waive the
administrative exhaustion requirements. Dkt. No. 411. The Court denied the motion without
prejudice to renewal. Dkt. No. 416.

        As of today, May 29, 2020, no decision regarding his application for sentence
modification has been received by counsel from the facility and no other communication except
for the April 11, 2020 email from the BOP. Indeed, 50 days have passed since Mr. Sanchez’s
request was made to the Bureau of Prisons; therefore, it is ripe for review by the sentencing
court. See 18 U.S.C. § 3582(c)(1)(A).

There are “Extraordinary and Compelling Reasons” to Sentence Mr. Sanchez to Time Served

        “The COVID–19 pandemic is extraordinary and unprecedented in modern times in this
nation. It presents a clear and present danger to free society for reasons that need no elaboration.”
United States v. Hernandez, No. 18 Cr. 834 (PAE), 2020 WL 1684062, at *3 (S.D.N.Y. Apr. 2,
2020). The Court should grant Mr. Sanchez’s compassionate release under 18 U.S.C. § 3582 and
sentence him to time served and supervised release. The First Step Act specifically expanded the
power of district courts regarding compassionate release. Under this section of the First Step Act,
a sentencing court, “after considering the factors set forth in section 3553(a) to the extent that
they are applicable, if it finds that—(i) extraordinary and compelling reasons warrant such a
reduction; … and that such a reduction is consistent with applicable policy statements issued by
the Sentencing Commission ….” 18 U.S.C. § 3582(c)(1)(A); see also, e.g., United States v.
Wong Chi Fai, No. 93 Cr. 1340 (RJD), 2019 WL 3428504, at *2 (E.D.N.Y. July 30, 2019).

        The relevant Sentencing Commission policy statement defines “extraordinary and
compelling reasons” to include a defendant’s medical conditions, age, family circumstances, and
“other reasons.” See U.S.S.G. § 1B1.13, Application Note 1. The Commission also requires that

                                                 2
             Case 1:08-cr-00789-RJS Document 417 Filed 05/29/20 Page 3 of 5




the defendant not be “a danger to the safety of any other person or to the community.” Id. The
First Step Act sought to expand the use of compassionate release by shifting greater discretion to
district courts to determine what constitutes “extraordinary and compelling” reasons for a
sentence reduction under the statute. A district court’s order must be “consistent” with the
Sentencing Commission’s guidance, but a court is not limited to the specific enumerated
examples set forth by the Commission in finding “extraordinary and compelling” reasons for
release. Even when a defendant’s condition “does not place him with any of the [Sentencing
Commission’s] Policy Statement’s definitions of ‘extraordinary and compelling reasons,’” the
“COVID-19 pandemic combined with [the defendant’s] particular vulnerability to complications
from COVID-19 because of his hypertension” creates a “risk of serious illness or death” that
“constitutes an extraordinary and compelling reason militating in favor of his release.” United
States v. William Sawicz, No. 08 Cr. 287 (ARR), ECF Dkt. 66 (E.D.N.Y. Apr. 10, 2020)
(granting compassionate release).

        Indeed, many courts have considered and granted compassionate release during the
instant pandemic. See, e.g., United States v. William Knox, No. 15 Cr. 445 (PAE), Dkt. No.
1088 (S.D.N.Y. Apr. 10, 2020); United States v. Resnick, No. 12 Cr. 152 (CM), ECF Dkt. No.
461 (S.D.N.Y. Apr. 2, 2020); United States v. Wilson Perez, No. 17 Cr. 513 (AT), Dkt. No. 98,
(S.D.N.Y. Apr. 1, 2020); United States v. Darnell Jackson, No. 15 Cr. 135 (ENV), Dkt. No. 208
(E.D.N.Y. Apr. 6, 2020); United States v. Sawicz, No. 08 Cr. 287 (ARR), 2020 WL 1815851, at
*2 & n.2 (E.D.N.Y. Apr. 10, 2020).

COVID-19 Continues to Spread Rapidly

        In the month since Mr. Sanchez filed his supplemental motion, the numbers of positive
cases and fatalities from COVID-19 have skyrocketed. On April 20, 2020, there were 770,138
confirmed positive cases in the United States; as of this weekend, there are more than 1.7 million
positive cases, more than doubling the rate of positive cases in one month. 1 Similarly, the rate of
deaths in the United States has nearly tripled from 37,186 to 101,635. 2

         Worse, the BOP’s numbers of positive inmates has more than tripled since the original
filing – from 497 to 1,610 – despite the limited availability and/or administration of COVID-19
tests. 3 FCI Elkton’s particular difficulty in containing the spread of the virus has been fully
exposed within the past month as the rate of infection among inmates has increased by more than
six and a half times – from 51 to 332 positive inmates. 4 Despite the increases, even the current
numbers are not reliable assessments of the rate of infection, due to the dearth of testing. In
prison communities where testing is more comprehensive, the numbers are much higher: an
Ohio state prison tested its entire population, including those who were asymptomatic, and found


1
 Coronavirus in the U.S.: Latest Map and Case Count, The New York Times (May 29, 2020), at
https://nyti.ms/2UIkCz4.

2
    Id.

3
    BOP: COVID-19 Update, Federal Bureau of Prisons (May 29, 2020) at https://www.bop.gov/coronavirus/.
4
    Id.


                                                        3
             Case 1:08-cr-00789-RJS Document 417 Filed 05/29/20 Page 4 of 5




that 73 percent of the population had coronavirus. 5

The Risks to Mr. Sanchez are Severe

        The comorbidity of Mr. Sanchez’s chronic conditions leave him particularly vulnerable to
the risks of COVID-19. At 56 years old, Mr. Sanchez suffers from diabetes and hypertension.
The Center for Disease Control’s study of hospitalized coronavirus patients demonstrates that
each of Mr. Sanchez’s known conditions and characteristics increase his likelihood for
complications from COVID-19:

       •   89 percent of patients had underlying health conditions
       •   54.4 percent were male
       •   49.7 percent had hypertension
       •   28.3 percent had diabetes

        As explained in earlier submissions, both diabetes and hypertension classify Mr. Sanchez
as a person with higher risk of “severe illness” from COVID-19. 6 For example, in a recent study
of New Yorkers hospitalized with COVID-19, 56.6% had hypertension. 7 Moreover, “there is
evidence that medical treatment for hypertension may add to the risk” for complications from
COVID-19. 8 Worse, diabetes is the second-most common condition among people who have
died as a result of COVID-19. 9 In a recent study of those hospitalized in New York, 33.8% of
those hospitalized were diabetics. 10 These comorbidities, taken together, mean that Mr. Sanchez
stands to suffer severe—and even life-threatening—complications should he contract the
coronavirus.

        In United States v. Gregory Cooper, Judge Karas found that the defendant “suffers from
several medical ailments that individually and collectively place him in a high-risk category


5
 73% of Inmates at an Ohio Prison Test Positive for Coronavirus, NPR (Apr. 20, 2020),
available at https://www.npr.org/sections/coronavirus-live-updates/2020/04/20/838943211/73-
of-inmates-at-an-ohio-prison-test-positive-forcoronavirus?utm_medium=RSS&utm_campaign=
nprblogscoronavirusliveupdates.
6
  CDC website, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-athigher-
risk.html#serious-heart-conditions.
7
 Richardson, Safiya, Presenting Characteristics, Comorbidities, and Outcomes Among 5700
Patients Hospitalized With COVID-19 in the New York City Area, Journal of American Medical
Association (JAMA) (Apr. 22, 2020), available at https://jamanetwork.com/journals/jama/fullarticle/2765184.

8
 L. Fang, G. Karakiulakis, and M. Roth, Are patients with hypertension and diabetes
mellitus at increased risk for COVID-19 infection, Vol. 8, No. 4, The Lancet, Apr. 1, 2020.

9
  See Simonnet et al., High prevalence of obesity in severe acute respiratory syndrome
coronavirus-2 (SARS-CoV-2) requiring invasive mechanical ventilation, Obesity (Apr. 9, 2020)
(“IMV Study”), available at https://www.ncbi.nlm.nih.gov/pubmed/32271993.
10
     See supra note 7.

                                                         4
         Case 1:08-cr-00789-RJS Document 417 Filed 05/29/20 Page 5 of 5




from COVID-19.” See Cooper, 08 Cr. 356 (KMK) (S.D.N.Y. Apr. 28, 2020) Dkt. No. 181. Mr.
Cooper and Mr. Sanchez have in common hypertension and diabetes—all of which the Court
recognized as “high risk comorbidity factors.” Id. Indeed, courts have granted compassionate
release for defendants that have only one of the conditions that Mr. Sanchez has. See, e.g.,
United States v. Sawicz, 08 Cr. 287 (ARR), 2020 WL 1815851, at *2 (E.D.N.Y. Apr. 10, 2020)
(granting compassionate release for a defendant with hypertension, stating, “I agree with the
defendant that the risk of serious illness or death that he faces in prison constitutes an
extraordinary and compelling reason militating in favor of his release”); United States v. Dana,
No. 14 Cr. 405 (JMF), ECF Docket No. 108 (S.D.N.Y. Mar. 31, 2020) (granting compassionate
release for 60-year-old defendant with diabetes).

Other 3553(a) Factors Justify the Requested Sentence

        Time served and supervised release will achieve the statutory goals of sentencing. 18
U.S.C. § 3553(a). The pandemic has dramatically altered the level of punishment that people
experience in federal prisons. Since the inception of the pandemic, the punitive aspects of prison
life have skyrocketed and the rehabilitative opportunities have been severely diminished.
Because of the lock-downs put in place to control the spread of the virus, Mr. Sanchez is being
punished even more severely than anyone could have anticipated at the time of his sentencing.
Thus, the fact that he has spent weeks upon weeks in a locked-down setting—with no end in
sight—coupled with the pervasive fear that prisoners are now living with, is further reason to
find that Mr. Sanchez has been sufficiently punished.

       If released, Mr. Sanchez will live with brother. There, he and his family members can
maintain social distance, wear protective gear, regularly clean their hands and their living spaces,
and seek medical care when necessary. This is unquestionably a safer environment than FCI
Elkton where none of those precautions are available. As such, Mr. Sanchez can safely
quarantine at home, while protecting himself, his family, and the community.

Conclusion

       For the reasons detailed above, the Court should immediately grant Mr. Sanchez’s
compassionate release and sentence him to time served so he can immediately begin his term of
supervised release, pursuant to 18 U.S.C. § 3582(c)(1)(A). Doing so is consistent with the
applicable statutes, Mr. Sanchez’s safety and the safety of the public.

                                                             Respectfully submitted,

                                                             /s/_____________________
                                                             Marisa K. Cabrera, Esq.
                                                             Assistant Federal Defender
                                                             (917) 890-7612

cc: AUSA Michael Dennis Lockard (by ECF)




                                                 5
